Exhibit 10.1

AMENDMENT NO. 2 TO AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT

This AMENDMENT NO. 2, dated as of October 18, 2005 (this “Amendment”), to the
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (the “Purchase Agreement”)
dated as of December 13, 2004, is made by and among The Wet Seal, Inc., a
Delaware corporation, with headquarters located at 26972 Burbank, Foothill
Ranch, California 92610 (the “Company”) and the undersigned purchaser of Notes
and Warrants (the “Purchaser”) under the Purchase Agreement. Unless otherwise
defined herein or the context otherwise requires, capitalized terms used herein
and defined in the Purchase Agreement shall be used herein as therein defined.

 

A. Pursuant to the Purchase Agreement, the Buyers purchased from the Company the
Notes and Warrants, upon the terms and subject to the conditions set forth
therein.

 

B. Pursuant to Section 10(e) of the Purchase Agreement, any provision of the
Purchase Agreement may be amended with the written consent of the Company and
the Majority Buyers, and any such amendment shall be binding on all Buyers and
holders of Securities, as applicable.

 

C. The parties hereto now desire to amend the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements set forth in this Amendment and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. AMENDMENT. Section 4(u) of the Purchase Agreement is hereby deleted and
replaced in its entirety with the following:

“Sales by Officers and Directors. Until the later of (i) the Trigger Date and
(ii) 180 Trading Days after the Closing Date, the Company shall not, directly or
indirectly, permit any officer or director of the Company or any of its
Subsidiaries to sell any Class A Common Stock pursuant to a contract,
instruction or plan in accordance with Rule 10b5-1 of the 1934 Act, except
pursuant to a registration statement on Form S-3 for the registration of 250,000
shares of restricted Class A Common Stock granted to Henry D. Winterstern.”

2. MISCELLANEOUS

 

(a) Effective Time. Upon the execution hereof by the Company and the Majority
Buyers, this Amendment shall become effective as of the date first written
above.

 

(b) General. The provisions of Section 10 of the Purchase Agreement shall apply
to this Amendment, except that references therein to the Purchase Agreement
shall be deemed references to the Purchase Agreement as amended by this
Amendment.

 

(c) Counterparts. This Amendment may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party;
provided that a facsimile signature

 


--------------------------------------------------------------------------------



 

shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

 

[The remainder of the page is intentionally left blank]

 



 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and the Buyer has caused its signature
page to this Amendment to be duly executed and delivered as of the date first
written above.

 

  COMPANY       THE WET SEAL, INC.       By:  /s/ Joel N. Waller
                                               Name:  Joel N. Waller  
        Title:   President and Chief Executive Officer

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and the Buyer has caused its signature
page to this Amendment to be duly executed and delivered as of the date first
written above.

 

 

  S.A.C. CAPITAL ASSOCIATES, LLC       By:  S.A.C. Capital Advisors, LLC      
By:  /s/ Peter Nussbaum                                    Name:  Peter Nussbaum
          Title:    General Counsel



 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and the Buyer parties listed below has
caused its signature page to this Amendment to be duly executed and delivered as
of the date first written above.

 

 

  PRENTICE CAPITAL PARTNERS QP, LP       By:   Prentice Capital GP, LLC, its
general partner       By:  /s/ Michael Weiss                             
                  Name:  Michael Weiss           Title:    Managing Director

 

  PRENTICE CAPITAL PARTNERS, LP       By:   Prentice Capital GP, LLC, its
general partner       By:  /s/ Michael Weiss                             
                  Name:  Michael Weiss           Title:    Managing Director

 

  PRENTICE CAPITAL OFFSHORE, LTD       By:   Prentice Capital Management, LP,
            the Investment Manager       By:  /s/ Michael Weiss     
                                          Name:  Michael Weiss  
        Title:    CFO

 

  GPC XLIII, LLC       By:   Prentice Capital Management, LP,  its advisor      
By:  /s/ Michael Weiss                                       
        Name:  Michael Weiss           Title:    CFO

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and the Buyer parties listed below has
caused its signature page to this Amendment to be duly executed and delivered as
of the date first written above.

 

 

  /s/ Charles Phillips                                                 Mr.
Charles Phillips

 

 

  UBS FINANCIAL SERVICES AS CUSTODIAN FBO CHARLES G. PHILLIPS ROLLOVER IRA      
By:  /s/ Charles Phillips                                        
        Name:  Charles Phillips           Title:

 

 

 

 